EDWARDS, Judge.
Noel Hood Reed, a sergeant in the state police, was suspended and later terminated from his employment. The grounds were 1) that Reed persuaded a confidential informant to sign four cash vouchers in blank when, in fact, the informant received no monies, and that Reed subsequently cashed two of the vouchers for a total of $125.00, and 2) that while suspended, Reed used his position as a state policeman to influence an automobile dealer to lend him a car, theoretically for police work, but in fact for Reed’s personal use.
Reed appealed his firing to the Louisiana State Civil Service Commission which upheld the termination. Reed appeals.
A review of the record convinces us that there was sufficient evidence on which the Civil Service Commission could base its decision that the termination of Reed was proper. Evidence demonstrating Reed’s misrepresentations in acquiring the automobile is particularly overwhelming.
The Civil Service Commission decision appealed from is affirmed. All costs are to be paid by Noel Hood Reed.
AFFIRMED.